Motion Granted; Appeal Dismissed and Memorandum Opinion filed October
10, 2013




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00426-CR

                          STATE OF TEXAS, Appellant
                                       V.
                         TOMMY LEE COUCH, Appellee

                   On Appeal from the 122nd District Court
                          Galveston County, Texas
                      Trial Court Cause No. 11CR2054

                MEMORANDUM                      OPINION


      Appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.2.
The motion is granted.

      Accordingly, we order the appeal dismissed. We direct the Clerk of the
Court to issue the mandate of the Court immediately.
                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices McCally and Busby.

Do Not Publish — Tex. R. App. P. 47.2(b)




                                        2